NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Response to Arguments
Applicant's Remarks filed 11/29/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,754,756 to Watanabe et al. (hereinafter “Watanabe”) in view of U.S. Patent  No. 10,705,907 to Ben-Moshe et al. (hereinafter “Ben-Moshe”).

Watanabe discloses:
1. A method for more efficiently utilizing storage space in a redundant array of independent disks (RAID), the method comprising:
implementing a RAID comprising a plurality of storage drives (column 3, lines 21-27 and Figure 1, physical drives 14), the RAID utilizing data striping with distributed parity values, the distributed parity values being placed on selected storage drives of the RAID in accordance with a parity rotation (column 3, lines 28-39 and Figure 2, parity groups PG#1-PG#5); 
in a first portion of the RAID, using a fixed parity rotation wherein each storage drive of the RAID participates substantially equally in storing parity values (abstract, column 5, line 63-column 6, line 12 and Figures 2, 4 – first parity group PG#1); and


Watanabe does not disclose expressly providing an increased concentration of parity values in storage drives of the RAID having a larger remaining storage capacity compared to storage drives of the RAID having a smaller remaining storage capacity.

Ben-Moshe teaches providing an increased concentration of parity values in storage drives of the RAID having a larger remaining storage capacity compared to storage drives of the RAID having a smaller remaining storage capacity (column 5, lines 50-60, column 6, lines 2-13, and column 6, lines 60-66 – stripe including data and parity stored to disks with largest remaining capacity).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe by providing parity values to storage drives having larger remaining storage capacity, as taught by Ben-Moshe.  A person of ordinary skill in the art would have been motivated to do so in order to reduce complexity of data allocation to the disks, as discussed by Ben-Moshe (column 5, lines 43-51).  In this manner, as the number of disks increases, the relative efficiency can be increased.


2. The method of claim 1, wherein adaptively altering the parity rotation comprises repeatedly determining which storage drive of the RAID has the most residual storage capacity (Ben-Moshe – column 5, line 65-column 6, line 13).

3. The method of claim 2, wherein adaptively altering the parity rotation comprises storing a parity value in the storage drive of the RAID having the most residual storage capacity (Ben-Moshe – column 5, line 65-column 6, line 13).

4. The method of claim 1, wherein adaptively altering the parity rotation comprises consuming storage space in each storage drive of the RAID at a substantially consistent rate (Ben-Moshe – Figure 3 – inherent that remaining storage space among disks will remain consistent over plurality of writes).

5. The method of claim 1, wherein using the fixed parity rotation comprises using the fixed parity rotation for a selected number of strides in the RAID (Figure 6 – fixed parity 4D+1P for first two stripes, Dadr1 and Dadr2).

6. The method of claim 1, wherein the storage drives comprise storage drives of differing storage capacity (Figure 6).

Claims 8-13 are a computer program product for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claims 15-20 are a system for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ben-Moshe, and further in view of U.S. Patent Pub. No. 2002/0087785 to Milligan et al (hereinafter “Milligan”).

Watanabe does not disclose expressly:
7. The method of claim 1, wherein the storage drives store compressed data.

Milligan teaches a storage drive that stores compressed data (paragraph 56).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe by storing compressed data, as taught by Milligan.  A person of ordinary skill in the art would have been motivated to do so in order to store more data in a storage space.  In this manner, the storage of data is more efficient.

Claim 14 is a computer program product for performing the identical method as recited in claim 7, and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.